Citation Nr: 1714993	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp.

2.  Entitlement to service connection for bilateral meralgia paresthetica. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from September 1956 to September 1958 and from November 1958 to November 1986. 

This appeal arises from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing in January 2017 before the undersigned Veterans Law Judge (VLJ) sitting at St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp, as well as service connection for bilateral meralgia paresthetica.  Although the Board regrets the additional delay, a remand of both claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Bilateral Meralgia Paresthetica

A VA examination is needed to determine whether the Veteran's bilateral meralgia paresthetica is related to his period of service.  The Veteran's VA treatment records show that he was diagnosed with bilateral meralgia paresthetica in December 2010.  During his January 2017 hearing, the Veteran testified that he has had pain in his legs for a long time, peaking during 2008.  He testified that he believed it may have been related to an incident that occurred while he was stationed in Germany when his left leg gave out while playing tennis.  This statement is supported by the Veteran's service treatment records (STR) which show treatment in March 1967 for left hip pain.  

The Veteran also attributed his bilateral meralgia paresthetica to pushing heavy ammunition boxes.  His DD-214 reports that he worked as a supply technician for 17 years and three months prior to his August 1986 retirement.  Furthermore, the Veteran's STRs show that he sought treatment in April 1965 for a right thigh disorder and reported leg cramps during his physical in October 1981 and during his retirement examination in August 1986.   

There is no medical opinion of record that addresses whether the Veteran's current bilateral meralgia paresthetica is related to his in-service complaints.

The Veteran claims that he has current bilateral meralgia paresthetica as a result of his service.  The Board finds his report of in-service leg cramps and leg weakness, current leg pain consistent with his military duties.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp.

In May 2011, the Veteran was afforded a VA examination of the large and small intestines.  The examiner determined that the Veteran does not have a diagnosis of diverticulitis.  However, the examiner did confirm the Veteran's diagnoses of diverticulosis and colonic polyp.   The examiner gave no opinion regarding service connection because his review of the STRs resulted in no documentation of diverticulitis, diverticulosis or polyps. 

The May 2011 examiner noted that the Veteran was first diagnosed with diverticulosis in November 2010 at the Tampa VAMC.  This finding is supported by the record.  

Furthermore, the Veteran testified during his January 2017 hearing that he is currently being treated by Dr. McKay, his primary care physician, for diverticulitis.  

The Board observes the Veteran's VA treatment records on file date to December 2013.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A (c)(2); 38 C.F.R. § 3.159 (c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 

Second, a remand is required to obtain an adequate VA examination to address the etiology of his gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded an earlier VA examination in May 2011 at which time the VA examiner diagnosed diverticulosis and colonic polyp.  However, this VA examination is flawed.  The VA examiner determined that no opinion was warranted, because his review of the STRs revealed no documentation for diverticulitis, diverticulosis or polyps.  Accordingly, an adequate VA examination is necessary to address the etiology of any current gastrointestinal disorder, to include diverticulitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers, to include Dr. McKay, who have treated him for gastrointestinal disorder, to include diverticulitis, and meralgia paresthetica since discharge from service.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain records should be documented in the claims file.

2.  Request all VA clinical records from December 2013 to the present from the Veteran's treating VA facility(ies) and associate them with the claims file.  All attempts to obtain records should be documented in the claims file.

3.  After the above requested development has been completed to the extent possible, schedule the Veteran for appropriate VA examination(s) with an examiner of appropriate expertise to determine the nature and etiology of his meralgia paresthetica and gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp.  The Veteran must be given appropriate notice of the scheduled examination(s) and documentation of this must be placed in the claims file.

The Veteran's Virtual VA and VBMS electronic claims files, to include a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination and the examination report should reflect that such review was made. The examiner(s) should elicit from the Veteran a complete history of his meralgia paresthetica and gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp.  All tests deemed necessary must be performed and the results reported in detail.

Gastrointestinal Disorder

As to the Veteran's claimed gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp, following a review of the electronic claims files, the Veteran's contentions, and examination of the Veteran, the examiner should:

(a)  Identify all gastrointestinal disorders diagnosed in the record and or shown on examination;

(b)  For each gastrointestinal disorder identified, provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the disorder had onset during or is otherwise related to any incident of the Veteran's active military service.

Bilateral Meralgia Paresthetica

As to the Veteran's bilateral meralgia paresthetica, following a review of the electronic claims files, the examiner should:

Provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's meralgia paresthetica had onset during or is otherwise related to any incident of the Veteran's active military service.

The examiner(s) must provide and discuss the rationale for all stated opinions, whether favorable or unfavorable, and reconcile all stated opinions with any contradictory evidence of record, citing to specific evidence in the file, if necessary.

4.  Review the claims folder to ensure that the foregoing requested development has been completed and that the requested examination report is in compliance with the directives of this remand.  If not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the above, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for meralgia paresthetica and a gastrointestinal disorder.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


